         Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 1 of 20




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                      )
 REGENERON PHARMACEUTICALS, INC.                      )
                                                      )
                               Plaintiff,             )
                                                      )
        v.                                            )
                                                      )        Case No. 1:20-cv-05502-AJN
 NOVARTIS PHARMA AG, NOVARTIS
                                                      )
 TECHNOLOGY LLC, NOVARTIS
                                                      )
 PHARMACEUTICALS CORPORATION,
                                                      )
 VETTER PHARMA INTERNATIONAL
                                                      )
 GMBH
                                                      )
                     Defendants.
                                                      )


        [PROPOSED] STIPULATED ORDER ESTABLISHING PROTOCOL FOR
           DISCOVERY OF ELECTRONICALLY STORED INFORMATION

       Pursuant to the Court’s Initial Pretrial Conference (ECF No. 23), and upon agreement of

the Parties for an order establishing protocol for discovery of electronically stored information

(“ESI”), Regeneron Pharmaceuticals, Inc. (“Regeneron” or “Plaintiff”) and Defendants Novartis

Pharma AG, Novartis Technology LLC, Novartis Pharmaceuticals Corporation, and Vetter

Pharma International GmbH (collectively, “Defendants”) (Regeneron and Defendants,

collectively, “Parties”), hereby stipulate and the Court orders as follows:

A.     DEFINITIONS

       The following terms in this Order shall have the agreed-upon meanings set forth below:

       1.      Electronically Stored Information (“ESI”): ESI is to be defined consistently with

its meaning under Federal Rule of Civil Procedure 34(a) and Federal Rule of Evidence 1001.

       2.      Custodial ESI: Custodial ESI means ESI in the custody of an individual that a

Producing Party has designated as a document custodian.




                                                 1
         Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 2 of 20




       3.      Keyword Search: Keyword Search means a search of the text of ESI for one or

more words or set of characters or numbers that are specified by a user.

       4.      Production Load File: Production Load File means a file accompanying any

production that facilitates the use of the produced files by a document management or litigation

support system. As specified further below, the Production Load File shall indicate how individual

pages belong together as documents, including the parent/child (Email/Attachment) relationships

of documents, and shall provide the agreed-upon metadata fields outlined below.

       5.      Native Format: Native Format means the format of ESI in which it was generated

or as it is used by the Producing Party in the usual course of its business and in its regularly

conducted activities.

       6.      OCR: OCR means an optical character recognition file which is created by

software used in conjunction with a scanner that is capable of reading text-based documents and

making such documents searchable using appropriate software.

       7.      On-Line Repository: On-Line Repository means a secure database of documents

that makes documents accessible, searchable, and reviewable via the Internet.

       8.      Paper Discovery: Paper Discovery means responsive documents and things

pursuant to Federal Rule of Civil Procedure 26(b)(1) and 34 which were originally created in paper

format and which may or may not have been converted into digital format.

       9.      Party or Parties: Party or Parties means the named Plaintiff and/or Defendants in

This Litigation, namely, Regeneron Pharmaceuticals, Inc., Novartis Pharma AG, Novartis

Technology LLC, Novartis Pharmaceuticals Corporation, and Vetter Pharma International GmbH.

       10.     Producing Party: Producing Party means a Party (or non-party that avails itself of

this Order) that produces ESI in This Litigation.




                                                    2
         Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 3 of 20




       11.     Production Media: Production Media means documents on readily accessible

computer or electronic media as the Parties may hereafter agree upon, including CD-ROM, DVD,

or external hard drive (with standard PC compatible interface).

       12.     Receiving Party: Receiving Party means a Party to whom ESI is produced.

       13.     Responsive ESI: Responsive ESI means ESI that is responsive to a Receiving

Party’s discovery and relevant under Federal Rule of Civil Procedure 26(b)(1) and the applicable

Federal Rules of Evidence and is deemed reasonably accessible under Federal Rule of Civil

Procedure 26(b)(2)(8).

       14.     Sampling: Sampling means the process of testing a designated data set for

existence or frequency of Responsive ESI.

       15.     This Litigation: This Litigation means the case captioned Regeneron

Pharmaceuticals, Inc. v. Novartis Pharma AG, et al., No. 1:20-05502-AJN, which is currently

pending in the Southern District of New York.

       16.     TIFF: TIFF (Tagged Image File Format) refers to the Group IV, 300 DPI black-

and-white graphic file format for storing bit-mapped images, with multiple compression formats

and resolutions.

B.     SCOPE

       1.      General: The procedures and protocols set forth in this Order shall govern the

production of ESI in This Litigation, unless the Parties agree in writing to change them or they are

changed by the Court at the request of a Party. To the extent that non-parties produce documents

in this case, the Parties agree to request that such non-parties adopt this Order.

       2.      Scope of Production: This Order provides a general framework for the production

of ESI. This Order does not establish any agreement as to either the temporal or subject matter

scope of discovery. The Parties shall meet and confer regarding custodial and non-custodial



                                                  3
         Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 4 of 20




sources of potentially discoverable documents, including the production of databases or other

structured data.

       3.      Deleted Files: The Parties shall not be obligated under this Order to produce deleted

ESI, lost as a result of the routine, good-faith operation of an electronic information system, unless

the Party requesting the deleted ESI establishes that there is good cause to believe that the

Producing Party intentionally deleted ESI to avoid production of ESI in This Litigation.

       4.      Subsequent Orders: This Order shall not preclude subsequent agreements

between the Parties relating to ESI, nor shall it preclude any Party from seeking relief from or an

amendment to this Order upon a showing of good cause.

C.     COST CONTAINMENT

       1.      Objective: The procedures in this Order pertaining to production of ESI are subject

to the development of reasonable and appropriate strategies to minimize the cost and burden that

may be associated with production of ESI.

       2.      Keyword Searches: For the production of Custodial ESI, the Parties agree to

conduct Keyword Searches using search terms that have been reasonably calculated in good faith

to retrieve Responsive ESI. The Parties further agree that their respective search terms shall include

any relevant internal project codes, to the extent such codes exist. The Parties agree to exchange

their respective lists of search terms for Custodial ESI and meet and confer in good faith as

necessary to resolve any disputes that may arise regarding the use of search terms or any other

deficiencies in a Party’s electronic document production.

       3.      Devices: The Parties agree that it is not necessary to search for information

contained on cellular phones, smartphones (e.g., iPhones), tablets (e.g., iPads), or other similar

portable devices, and sources not reasonably accessible due to undue burden or cost, such as

company-issued computers (not in the Producing Party’s possession, custody, or control) of former



                                                  4
         Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 5 of 20




employees, and personal computers; cellular phones, smartphones (e.g., iPhones), tablets (e.g.,

iPads), or other similar portable devices of current and former employees; external hard drives of

current and former employees; and voicemail systems, legacy computer systems, backup tapes,

backup systems, and disaster recovery systems. Each Party reserves the right to request that an

opposing party search such devices or systems provided that the requesting party is able to show

(1) a particularized and reasonable need for the information contained on such devices or systems;

and (2) the unavailability of said information from alternative sources more easily accessible; and

(3) the information sought will not impose an undue burden and/or cost on the Producing Party.

The Parties agree to meet and confer in good faith should a dispute arise under this Paragraph, and

if the Parties cannot reach an agreement, the Parties may submit the issue as a discovery dispute

in accordance with the rules of the Court.

       4.      Technology Assisted Review: The Parties agree to the use of Predictive Coding,

Technology Assisted Review, or computer-assisted learning for each Party’s electronic document

productions.

       5.      Email Threading: Where multiple email messages are part of a single “thread,” a

Party is only required to produce the most inclusive message for which no claim of privilege is

made, and need not produce earlier, less inclusive email messages that are fully contained,

including attachments, within the most inclusive email message for which no claim of privilege is

made. For the avoidance of doubt, only email messages for which the parent document and all

attachments are contained in the more inclusive email message will be considered less inclusive

email messages that need not be produced; if the later message contains different text (such as

where the later message adds in-line comments to the body of the earlier message), or does not

include an attachment that was part of the earlier message, the earlier message must be produced.




                                                5
         Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 6 of 20




Additionally, the producing party may list on any required privilege log only the most inclusive

email thread.

       6.       Document Families: If one document in a document family is responsive and one

or more other documents in the same document family are not responsive, only the documents that

are responsive, or are parent emails to responsive attachments, will be produced. Slipsheets should

be inserted as placeholders where family member documents are not produced.

       7.       Cost Shifting: Generally, the costs of production of ESI produced pursuant to this

Order shall be borne by each Producing Party. However, the Court will apportion the costs of

electronic discovery upon a showing of good cause by the party seeking apportionment.

D.     PRODUCTION

       1.       Production Format: Unless otherwise specified herein, a Producing Party shall

produce electronic documents in black-and-white, single page, 300 DPI, Group IV* tagged image

file format (“TIFF”) images with corresponding extracted full text. All productions will include

these additional specifications:

                a.     A load file for images;

                b.     A delimited load file (.dat), or any equivalent format thereof that the Parties

                       find mutually agreeable, containing a field with the full path and filename

                       to Native Files produced and the metadata fields identified in this paragraph

                       D(1) (for ESI) (unless the filename is redacted);

                c.     Document level .txt files, or any equivalent format thereof that the Parties

                       find mutually agreeable, for all native documents containing extracted full

                       text; provided, however, that OCR text can be provided if extracted text is

                       not available (in which case the Parties shall meet and confer regarding the

                       reason extracted text is not available) or if the document has been redacted



                                                 6
 Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 7 of 20




           pursuant to this protocol or the Protective Order that the Court will enter in

           This Litigation;

     d.    Bates number branding and appropriate Confidentiality designations (if

           any) on the face of the image; and

     e.    Slipsheets may be used as placeholders for any family member documents

           or email attachments that are not responsive, which should indicate “non-

           responsive attachment not produced” or language to that effect.

2.   Production of Native Format ESI:

     a.    A Producing Party shall produce Excel spreadsheets, audio files, and video

           files in their Native Format. For Excel spreadsheets with redactions, the

           Production Party shall either: (1) produce them as TIFF images, but shall

           ensure that the images are legible, and the Parties shall meet and confer with

           regard to any issues with how spreadsheets with redactions are compiled

           (e.g., cell numbers and headers); or (2) produce them as Native Excel files.

     b.    If production in Native Format is necessary to decipher the meaning,

           context, or content of a document produced in TIFF, the Producing Party

           will honor reasonable requests for either the production of the original

           document for inspection and copying or production of the document in

           Native Format.

     c.    To the extent it exists and is available, the following metadata contained in

           or associated with each Native File will be produced: original file name,

           source, date created, last modified date, custodian/witness name, author,

           sender, and recipient. The Native Format document shall be renamed with




                                     7
         Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 8 of 20




                       a Bates number. For each document whose Native Format is a multimedia

                       (video) file, a TIFF placeholder shall be produced in addition to the Native

                       File.

       3.      Production Load File: To the extent production is made in an electronic format

susceptible to creation of a Production Load File (and, where an electronic format is not susceptible

to the creation of a Production Load File, the Parties shall meet and confer regarding the reason a

Production Load File is not available), the Producing Party shall provide a Production Load File

to accompany the TIFF images that are produced to facilitate the use of the produced images by a

document management or litigation support system.

               a.      Production Load Files shall indicate document breaks, page breaks within a

                       single document (but if, and only if, the Producing Party creates or uses

                       page breaks when it processes its documents), and contain the parent/child

                       (Email/Attachment) relationships of documents, when possible.

               b.      For all documents produced, regardless of whether produced in TIFF image

                       or native format, the following metadata fields will be provided in the

                       Production Load File for each document to the extent that such information

                       is available at the time of collection and processing: beginning bates, end

                       bates, beginning attachment, end attachment, parent bates, child bates,

                       original file name, email subject, source, date created, last modified date,

                       date received, date sent, file extension, custodian/witness name, author,

                       sender, and recipient (e.g., broken out by “to,” “cc,” and “bcc” in emails).

               c.      If a Producing Party intends to de-duplicate within non-custodial files, or

                       between custodial files and non-custodial files, the metadata provided in the




                                                 8
         Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 9 of 20




                      Production Load File shall indicate from which other source(s) the

                      documents were de-duplicated.

              d.      To the extent that a document is produced in redacted form, any redactions

                      shall be clearly indicated on the face of the document, and the Production

                      Load File accompanying that document’s production should indicate, for

                      each redacted document, that there is a redaction. Where a responsive

                      document contains both redacted and non-redacted content, the Producing

                      Party shall produce the remainder of the non-redacted portions of the

                      document. The production of a document in a redacted form does not affect

                      the Producing Party’s obligation to properly document and substantiate the

                      assertion of privilege over the content on a privilege log. Except as provided

                      above in paragraph D(2)(a), documents that are to be produced in Native

                      Format, but that require redactions, may be produced as TIFF images (with

                      extracted text) with the relevant portions redacted, or if a TIFF image

                      production is not technically feasible, the Producing Party may produce a

                      copy of the Native File with the relevant portions replaced with

                      “[REDACTED]” or a similar mark. If modification of a Native File is

                      required for redaction purposes, metadata information associated with that

                      file should remain unchanged unless it also requires redaction.

       4.     Color: Documents containing color need not be originally produced in color. If an

original document contains color necessary to understand the meaning or content of the document,

however, the Producing Party shall honor reasonable requests for either the production of an

original document for inspection and copying, or production of a color image of the document.




                                                9
         Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 10 of 20




        5.      De-duplication of Production: A Producing Party is only required to produce a

single copy of a responsive document. A Producing Party may de-duplicate exact duplicates based

on the files’ MD5-Hash value or SHA-1 hash values prior to production in a manner that does not

break up document families (such as emails and attachments), but the original ESI shall be

preserved. A Producing Party is further permitted to de-duplicate stand-alone documents or entire

documents using near-duplicate identification technology, provided, however, that only

documents identified by such technology at 100% near duplicates will be de-duplicated. For

purposes of this paragraph, 100% near duplicates are documents that have identical text content,

embedded files, and attachments. When comparing document families, if a parent document is an

exact duplicate or 100% near duplicate but one or more attachments or embedded files are not

exact duplicates or 100% near duplicates, neither the attachments or embedded files, nor the parent

document, will be de-duplicated. A Producing Party is permitted to de-duplicate stand-alone

documents or entire document families vertically within each custodian or horizontally (also

referred to as globally) across custodians. A metadata field listing all custodians who have

possessed a document shall be included in the list of metadata fields for produced documents.

        6.      Appearance and Content:         Other than as required in this paragraph, no

electronic document may be intentionally manipulated to change how the source document would

have appeared, without prior agreement of the Receiving Party, except that hidden information

(such as redline or comments) will be revealed. Additionally, all emails will be produced with the

BCC field visible, to the extent it is available with the document. “Dynamic fields” (such as auto-

date and time) shall be produced showing the field code (e.g., [AUTODATE]), rather than the

values for such fields existing at the time the file is processed. Therefore, subject to any appropriate

redaction and any revealed hidden information, each document’s electronic image shall convey




                                                  10
        Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 11 of 20




the same information and image as the original document. This means that font size, bold, italics,

underline and other font features shall be maintained. If a document is illegible or unviewable to

the Receiving Party, the Parties shall discuss appropriate measures to address the issue through an

agreed-upon resolution, such as, for example, enlarging font size.

       7.      Document Numbering for TIFF Images: Each page of a produced document,

produced in TIFF file format shall have a legible, unique Bates number electronically “burned”

onto the image at a location that does not obliterate, conceal or interfere with any information from

the source document. The Bates number for each document shall be created so as to identify the

Producing Party. Each page of each production shall have a unique number. Each page of each

production shall have a unique number of up to eight digits. The unused digits of the unique

number shall be filled with placeholder zeros (0) to facilitate electronic sorting of the documents.

Any Producing Party producing ESI in Native Format, as set forth above, shall produce a slipsheet

in Black and White Group IV* TIFF that is endorsed with the Bates number. If a document is

produced subject to a claim that it is protected from disclosure under the Protective Order, the

appropriate confidentiality designation, as provided under the Protective Order, shall be burned

electronically on each page of such document. Any redacted page shall also include the word

“Redacted” burned on the TIFF image at the location of the redaction(s).

       8.      Searchable Text: To the extent technologically possible, all Responsive ESI shall

be produced with corresponding searchable text in a separate text file on a per image or per

document basis.

       9.      Production Media: The Producing Party shall produce documents on readily

accessible, computer or electronic media as the Parties may hereafter agree upon, including CD-

ROM, DVD and external hard drive (with standard PC compatible interface or access to a secure




                                                 11
          Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 12 of 20




On-Line Repository agreed upon by the Parties) or via secure FTP site. Each piece of Production

Media shall be assigned a production number or other unique identifying label corresponding to

the date of the production of documents on the Production Media as well as the sequence of the

material in that production.

         10.   Original Documents: The Producing Party shall retain native electronic source

documents for all ESI produced in This Litigation. The Producing Party shall take all reasonable

measures to maintain the original native electronic source documents in a manner so as to preserve

the metadata associated with these electronic materials as it existed at the time of production in the

event review of such metadata becomes necessary.

         11.   Confidentiality of Produced ESI: Nothing in this Order is intended to be

inconsistent with the Protective Order that the Court will enter in This Litigation, and where

anything in this Order is inconsistent with the terms of the Protective Order, the terms of the

Protective Order shall prevail. If a document is produced subject to a claim that it is protected from

disclosure under the Protective Order, the appropriate confidentiality designation, as provided

under the Protective Order, shall be burned electronically on each page of such document.

         12.   Third-Party Software: To the extent ESI produced pursuant to this Order cannot

be rendered or viewed without the use of proprietary third-party software, the Parties shall

cooperate and seek to attempt to minimize any expense or burden associated with the production

of such ESI. The Parties shall meet and confer to address such issues as may arise with respect to

obtaining access to any such software and operating manuals which are the property of a third-

party.

E.       PRIVILEGE LOGS

         1.    Scope of Privilege Log: The Producing Party will log all documents over which

the Party claims attorney-client, attorney work product, common interest, joint defense privilege,



                                                 12
           Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 13 of 20




or any other applicable privilege or immunity designation on a privileged document log in

accordance with Federal Rule of Civil Procedure 26(b)(5) except as allowed herein. The Parties

will not need to log materials subject to attorney-client privilege, work product, and/or other

immunity from discovery that were created on or after the filing of the Complaint. The Parties

further agree that they will not need to log any communications between the parties and their trial

counsel. The Parties will defer production of privilege logs until their first productions are

substantially complete, but in no event shall be later than two (2) weeks prior to the fact discovery

cutoff.

          2.    Inadvertent Disclosure of Confidential Information: The Parties agree that any

inadvertent failure to designate information with one of the designations described in the Protective

Order (including any amendments to that Order) shall not be deemed a waiver of, nor prejudice to,

any applicable designation with respect to the confidentiality of such information or document(s),

provided that the Producing Party notifies the Receiving Party in writing promptly after discovery

of such inadvertent failure to designate. A Receiving Party shall not be in breach of the Protective

Order for any use of such discovery information before the Receiving Party received notice of the

inadvertent failure to designate. Once a Receiving Party has received notice of the inadvertent

failure to designate pursuant to this provision, the receiving party shall treat such discovery

information as the appropriately designated level pursuant to the terms of the Protective Order. If

discovery material is designated after production, the Receiving Party shall within five (5) business

days collect any copies that have been provided to individuals so they can be relabeled with the

correct confidentiality designation.

          3.    Inadvertent Disclosure of Privileged Information: The Parties agree that any

inadvertent production of material over which the Producing Party claims attorney-client, attorney




                                                 13
        Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 14 of 20




work product, common interest, joint defense privilege, or any other applicable privilege or

immunity designation, shall not be deemed a waiver of that claim of privilege, provided that the

Producing Party notifies the Receiving Party in writing promptly after determining that privileged

information has been produced. A Receiving Party shall not be in breach of the Protective Order

for any use of such discovery information before the Receiving Party receives notice of the

Producing Party’s privilege claim. Once a Receiving Party has received notice of the inadvertent

production, the Receiving Party shall within five (5) business days comply with Federal Rule of

Civil Procedure 26(b)(5)(B). Any notification by the Producing Party pursuant to this Paragraph

shall be accompanied by a privileged document log separately identifying each document over

which the Producing Party claims privilege.

       4.      Challenges to Claims of Privilege: Nothing in this Stipulation shall prevent the

Receiving Party from challenging the propriety of the attorney-client, attorney work product,

common interest, joint defense privilege, or any other applicable privilege or immunity designation

(based on information independent of the content of the asserted privileged materials).

F.     REDACTIONS RELATING TO ATTORNEY-CLIENT, ATTORNEY WORK
       PRODUCT, COMMON INTEREST, JOINT DEFENSE, OR ANY OTHER
       APPLICABLE PRIVILEGE OR IMMUNITY, AND CHALLENGES THERETO

       1.      Scope of Redactions: Parties shall redact only those portions of a document that

fall within the scope of the attorney-client, attorney work product, common interest, joint defense

privilege, or any other applicable privilege or immunity, and not the entire document or page unless

the entire document or page is within such scope.

       2.      Logging of Redacted Documents: When a document is redacted on the basis of

privilege, the party claiming privilege shall list the information pertaining to the redacted portion

of the document on a privilege log as set forth above.




                                                 14
          Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 15 of 20




         3.    Challenging Document Redactions: A Receiving Party may challenge a redaction

of privilege at any time after the document or a privilege log identifying the document subject to

such redaction is produced. A Receiving Party does not waive its right to challenge a redaction by

electing not to challenge promptly after the subject document or privilege log identifying it has

been produced. A Receiving Party may challenge a Producing Party’s redaction of privilege from

production by notifying the Producing Party, in writing, of its good faith belief that the redaction

or designation was not proper, including a brief explanation of the basis of the dispute with regard

to each redaction at issue. Thereafter, the Producing Party shall have five business (5) days to

review the redacted or designated material, to consider the circumstances, and to meet and confer

with the Receiving Party. If no resolution can be reached after those five business (5) days, the

Receiving Party may submit the issue as a discovery dispute in accordance with the rules of the

Court.

G.       EXPERT DISCOVERY

         1.    Application of Federal Rules to Expert Discovery: The Parties agree that expert

discovery shall be governed by the Federal Rule of Civil Procedure 26.

         2.     Non-Discoverability of Expert Report Drafts: The Parties agree that drafts of

expert reports are not discoverable.

         3.    Expert Permanent and Support Personnel: The Parties agree that an approved

expert’s permanent and support personnel, including assistants, translators, graphics personnel,

trial consultants, and the like, are included within the non-discoverability provisions of Federal

Rule of Civil Procedure 26.

H.       DEPOSITIONS

         1.    Duration: The Parties agree that depositions will be limited to seven (7.0) hours

of testimony per day. The Parties agree that personal depositions will be limited to one day unless



                                                15
        Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 16 of 20




otherwise agreed. For personal depositions of witnesses for which a translator is required, the

Parties agree that depositions will be limited to ten (10.0) hours of testimony. However, to avoid

undue burden on translated witnesses, no witness shall be required to sit for more than seven (7.0)

hours of time on the record in a single day unless by agreement of the interested parties involved.

The Parties will meet and confer concerning the duration of corporate depositions, as well as

depositions of witnesses that are both in one’s personal capacity and as a corporate representative.

The Parties agree that if a witness will be deposed in his or her personal capacity and on behalf of

a party, absent further negotiation on a case-by-case basis, the Parties will strive to ensure both

depositions will be conducted during the same time period.

       2.      Location: For a witness located within the United States, the Parties agree to

conduct the deposition at a location convenient to the witness or witness’s counsel as reasonably

determined by the Producing Party. For a witness located outside of the United States, except as

otherwise agreed, the Parties agree to conduct the deposition virtually or at a location reasonable

agreeable to the witness, at the election of the Producing Party. The Parties agree to coordinate

depositions to the extent possible with the goal that all depositions to be taken in any foreign

country may be taken during the same trip. The Parties agree that all depositions, whether taken

within or outside of the United States, shall be governed by the Federal Rules of Civil Procedure

and any agreement between the Parties.

       3.      Virtual Depositions: The Parties recognize that depositions may need to be

conducted remotely in this litigation. If depositions will be held virtually, the parties will meet

and confer concerning a protocol for the conduct of such depositions.

       4.      Number of Witnesses: The Parties agree to meet and confer concerning the

number of Rule 30(b)(1) and Rule 30(b)(6) fact depositions (party and third-party) per side.




                                                16
        Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 17 of 20




I.     MISCELLANEOUS

       1.      English Language: To the extent any ESI exists in more than one language, the

ESI shall be produced in English, if available.

       2.      Duplicate Production Not Required: A Party producing ESI in electronic form

need not produce the same document in paper format.

       3.      Cooperation. The Parties shall, as necessary, meet and confer to exchange

information regarding issues associated with any production of ESI, including, but not limited to,

database field definitions and structure or document delivery mechanisms.

       4.      Variance. Any practice or procedure set forth herein may be varied by written

agreement of the Parties.

       5.      Paper Discovery: Nothing in this Order is intended to interfere with, preclude,

alter, or otherwise affect the Parties’ independent obligations to engage in discovery involving and,

where appropriate, produce materials that exist only in paper format. All paper documents shall be

produced as static images. The images will be black-and-white, single page, 300 DPI, Group IV*

TIFF images with corresponding OCR text in document level .txt format and standard load files,

which can be used with commercially available litigation software packages. Producing paper

documents in such form does not change their character from paper documents into ESI. All other

metadata that does not exist as part of the original document need not be produced for paper

documents produced as TIFF images. The parties shall meet and confer with respect to the

unitizing of hard copy documents and grouping of documents into families.

       6.      Paper Discovery and COVID-19: To the extent the retrieval of paper documents

creates an unreasonable burden or undue costs on the Producing Party because of the ongoing

COVID-19 pandemic, the Producing Party agrees to notify the other parties and explain the undue

circumstances. If after considering the Producing Party’s explanation the requesting party insists



                                                  17
         Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 18 of 20




that paper documents be produced, the burden shifts to the requesting party to demonstrate a

particular need for such evidence that justifies the burden of retrieval, and further subject to the

Producing Party’s claim of undue burden or cost. The Parties agree that they will meet and confer

should a dispute arise regarding paper document production, and if the Parties cannot reach an

agreement, the Parties may submit the issue as a discovery dispute in accordance with the rules of

the Court.

        7.      Replacement Images: In the event that an already produced document or set of

documents has to be re-produced or a new Production Load File or “overlay” is produced for any

production, the new production shall always maintain the same Bates number for any re- produced

documents, with the addition of a suffix at the end of the Bates number, and without creating a

new database record.

        8.      Metadata as Evidence: This Order shall not be construed to affect whether

information contained in the metadata produced shall be admissible evidence about the

corresponding document; rather, the Parties’ positions with regard to admissibility shall be

preserved for trial.




                                                18
         Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 19 of 20



 STIPULATED TO AND APPROVED BY:

 Dated: December 23, 2020

/s/ Eric Hochstadt___________________        /s/ Ian Simmons_____________________

Elizabeth Stotland Weiswasser                Ian Simmons
Eric S. Hochstadt                            Benjamin G. Bradshaw
Anish R. Desai (pro hac vice)                O’MELVENY & MYERS LLP
WEIL, GOTSHAL & MANGES LLP                   1625 Eye Street, NW
767 Fifth Avenue                             Washington, DC 20006
New York, New York 10153-0119                Telephone: (202) 383-5300
Telephone: (212) 310-8000                    Facsimile: (202) 383-5414
Fax: (212) 310-8007                          isimmons@omm.com
                                             bbradshaw@omm.com
Steven Newborn (pro hac vice)
Michael R. Moiseyev (pro hac vice)           Lisa B. Pensabene
WEIL, GOTSHAL & MANGES LLP                   O’MELVENY & MYERS LLP
2001 M Street, NW                            7 Times Square
Washington, D.C. 20036                       New York, NY 10036
Telephone: (202) 682-7000                    Telephone: (212) 326-2000
Fax: (202) 857-0940                          Facsimile: (212) 326-2061
                                             lpensabene@omm.com
Counsel for Plaintiff Regeneron
Pharmaceuticals, Inc.                        Stephen J. McIntyre
                                             O’MELVENY & MYERS LLP
                                             400 South Hope Street
                                             Los Angeles, CA 90071
                                             Telephone: (213) 430-6000
                                             Facsimile: (213) 430-6407
                                             smcintyre@omm.com

                                             Counsel for Defendants Novartis Pharma
                                             AG, Novartis Technology LLC, and Novartis
                                             Pharmaceuticals Corp.

                                             /s/ Benjamin T. Horton_______________
                                             Benjamin T. Horton
                                             Julianne Hartzel
                                             MARSHALL GERSTEIN &BORUN LLP
                                             6300 Willis Tower
                                             233 S. Wacker Dr.
                                             Chicago, IL 60606
                                             T: 312.474.6300
                                             F: 312.474.0448
                                             E: bhorton@marshallip.com
                                             Counsel for Defendant Vetter Pharma
                                             International GmbH




                                        19
       Case 1:20-cv-05502-AJN Document 77 Filed 12/23/20 Page 20 of 20




                                      ORDER

      Based on the foregoing stipulation, and good cause appearing therefore, IT IS SO

ORDERED this _____ day of ____________, 202_.


                                                 The Honorable Alison J. Nathan




                                         20
